Citation Nr: 0836153	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  05-36 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating higher than 20 percent for chronic 
lumbar strain and degenerative joint disease.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty for 
training from June 1984 to October 1984 and on active duty 
from September 1985 to September 1989.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in May 2005, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In May 2008, the Board remanded the claim to afford the 
veteran a VA examination.  In August 2008, the veteran failed 
to report for his examination.  

Under the circumstances, no further action to ensure 
compliance with the Board's remand directive is required.  
Stegall v. West, 11 Vet. App. 268 (1998)


FINDING OF FACT

Without good cause shown in the record, the veteran failed to 
report for a VA reexamination in August 2008 to evaluate his 
claim for increase for chronic lumbar strain and degenerative 
joint disease.  


CONCLUSION OF LAW

The claim for increase for a rating higher than 20 percent 
for chronic lumbar strain and degenerative joint disease is 
denied.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.655 
(2007).



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice requirements in a claim for increase include 
notice of the type of evidence needed to substantiate a 
claim, namely, evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Also, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).



The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letter, dated in March 2005 and June 2008.  The notice 
included the type of evidence needed to substantiate the 
claim for increase, namely, evidence that the symptoms had 
increased.  

The veteran was informed that VA would obtain service 
treatment records, VA records, and records from other Federal 
agencies, and that he could submit private medical records or 
authorize VA to obtain the records on his behalf.  He was 
asked to submit evidence that would include evidence in his 
possession that pertained to the claim.  The notice included 
the provisions for rating the disability and for the 
effective date of the claim.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); of 
Dingess v. Nicholson, 
19 Vet. App. 473 (2006)(notice of the elements of the claim); 
and of Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
(evidence demonstrating a worsening or increase in severity 
of a disability and the effect that worsening has on 
employment and daily life and general notice of the criteria 
of the Diagnostic Code under which the claimant is rated).  

To the extent that after the initial adjudication of the 
claim by the RO, the veteran was provided notice regarding 
disability ratings, effective date of claim and criteria of 
the Diagnostic Code under which he is rated, the timing of 
the notice did not comply with the requirement that the 
notice must precede the adjudication.  

The timing error was cured by content-complying VCAA notice 
after which the claim was readjudicated as evidenced by the 
supplemental statement of the case, dated in September 2008.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing 
error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error 
analysis.)

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO scheduled the veteran for 
reexamination in August 2008, but without good cause shown in 
the record the veteran failed to appear for the examination.


REASONS AND BASES FOR FINDING AND CONCLUSION

When continued entitlement to a benefit cannot be confirmed 
without a current VA reexamination and a claimant, without 
good cause, fails to report for such reexamination, and the 
reexamination was scheduled in conjunction with a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655

To assist the veteran with the development of evidence to 
support his claim seeking an increased rating, the RO 
scheduled the veteran for reexamination in August 2008.  The 
record shows that the veteran failed to report for the 
reexamination.  In the supplemental statement of the case in 
August 2008, the RO advised the veteran of the consequences 
of his failure to report, i.e., that the claim would be 
denied. Furthermore, it is not shown that the veteran did not 
receive notice of the schedule for reexamination.  As good 
cause for the failure to report for reexamination in August 
2006 is not shown, the provisions of 38 C.F.R. § 3.655(b), 
mandate by operation of law that the claim be denied.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).





ORDER

A rating higher than 20 percent for chronic lumbar strain and 
degenerative joint disease is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


